Citation Nr: 1441111	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-46 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

The Board decided this appeal in July 2013.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veteran's Affairs (the Parties), vacated the Board's July 2013 decision as to the hypertension issue, and remanded the matter to the Board for compliance with the terms of the JMR.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In that March 2014 JMR, the Parties agreed that the Board must obtain a medical opinion that adequately addresses the matter of a secondary nexus on the basis of aggravation of the Veteran's hypertension by his PTSD.  

The Parties addressed the adequacy of the August 2009 VA medical examination/opinion.  In that August 2009 opinion, the stated "it is less likely than not the veteran s hypertension is caused by or related to service connected PTSD."  The Parties agreed that the opinion did not sufficiently address the aggravation issue pursuant to 38 C.F.R. § 3.310.  

The deficiency of the opinion is that the language 'caused by or related to" does not address aggravation.  Similarly, the language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Rather, the question is whether the hypertension was worsened beyond its natural progression by the PTSD.

The Parties agreed that a remand to the Board was warranted for VA to obtain a new medical opinion that considers the relevant evidence and expressly opines as to whether Appellant's service-connected PTSD aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his claim of entitlement to service connection for hypertension.  The claims file must be made available to the examiner, the examiner must review it in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must accomplish the following:

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been worsened beyond its natural progession by his PTSD.  The examiner must provide a rationale for any conclusion reached.  The examiner is cautioned that a determination that his hypertension was not due to or the result of his PTSD, or that his hypertension was not caused by his PTSD, or that his hypertension is not etiologically related to his PTSD, will be deemed to be an inadequate opinion.  In keeping with decisions of the Court, such opinions are not adequate with regard to the question of aggravation of hypertension by PTSD.  Thus the examiner must address the specific question asked by the Board.  

If the examiner determines that the Veteran's hypertension has been worsened beyond its natural progression by his PTSD, then the examiner must provide an opinion as to the baseline severity of the Veteran's hypertension but for the worsening by the PTSD and must provide an opinion as to the current level of severity of his hypertension.  

A review of the Court's March 2014 JMR may help the examiner understand the Board needs in this case.

2.  The AOJ must review the examination report in light of this Remand and the March 2014 JMR of the Veteran and the Secretary of Veterans Affairs.  If the examination report is not adequate, the AOJ must take immediate corrective action.  

3.  Then readjudicate the claim of entitlement to service connection for hypertension as secondary to PTSD.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



